Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed October 27th, 2022. By the amendment claims 3-4, 6-18, 20 and 21 are pending with claims 3-4, 6-9, 11-14, 17, and 20-21 amended, with claims 1, 2, 5 and 19 being canceled. The amendments to the drawings and specification are accepted. 

Specification
	The use of the term TeflonTM, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 contains the trademark/trade name TeflonTM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product (emphasis added). A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polytetrafluoroethylene and, accordingly, the identification/description is indefinite.

Claim 21 is rendered indefinite for being dependent on canceled claim 19. The claim will be interpreted as if it depends on claim 18. 

Claim Rejections - 35 USC § 103
Claim(s) 3, 4, 6, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (US 10207296), hereafter Garcia and further in view of Tarlton (US 7222718).

With regards to claim 6, Garcia discloses  work cell for automatically separating a target object from a plurality of secondary objects that are collectively disposed in a three-dimensional (3D) cluster, the work cell comprising (Abstract): a conveying mechanism including a conveying structure having a horizontal conveying surface (conveyor belt 103) configured such that said target object and said plurality of secondary objects form a two-dimensional (2D) array on the horizontal conveying surface when the 3D cluster is dispensed onto the conveying structure, said conveying mechanism also including a drive mechanism (drive motor 104) configured to drive the conveying structure such that the 2D array is conveyed on the horizontal conveying surface along a horizontal path; a singulating mechanism (Singulator 106) operably configured to form the 2D array into a substantially one-dimensional (1D) stream on the horizontal conveying surface such that the target object becomes spaced from the plurality of secondary objects along the horizontal path; sensing system configured to identify the target object in the 1D stream (Col. 9, L36-39), and configured to calculate trajectory data for the target object (via vison system 110, distance measuring device 111), and an object removal mechanism configured to selectively apply a separating force on the target object (Col. 8, L58-65), in  accordance with the calculated trajectory data such that the target object is removed from the horizontal conveying surface (via sorting devices 126-129). 
Garcia does not disclose wherein said conveying mechanism comprises: a first conveyor belt trained over first horizontally oriented drive rollers such that a first upward facing portion of the first conveyor belt forms a first portion of said horizontal conveying surface; a second conveyor belt trained over second horizontally oriented drive rollers such that a second upward facing portion of the second conveyor belt forms a second portion of said horizontal conveying surface, wherein said first and second conveyor belts are disposed in a parallel side-by-side arrangement and separately driven such that said first upward facing portion moves in a first horizontal path direction, such that said second upward facing portion moves in a second said horizontal path direction, said second horizontal path direction being opposite to said first horizontal path direction, and wherein said conveying mechanism further comprises first and second belt-switching structures respectively disposed over end portions of said first and second conveyor belts, said first belt-switching structure being operably configured such that each said secondary object conveyed in said first horizontal path direction to a first downstream end of said first upward facing portion is transferred onto a second upstream end of said second upward facing portion, and said second belt-switching structure being operably configured such that said each secondary object conveyed in said second horizontal path direction to a second downstream end of said second upward facing portion is transferred onto a first upstream end of said first upward facing portion.
However Tarlton discloses wherein said conveying mechanism comprises: a first conveyor belt (conveyor surface 125) trained over first horizontally oriented drive rollers such that a first upward facing portion of the first conveyor belt forms a first portion of said horizontal conveying surface; a second conveyor belt trained over second horizontally oriented drive rollers such that a second upward facing portion of the second conveyor belt forms a second portion of said horizontal conveying surface (conveyor surface 132), wherein said first and second conveyor belts are disposed in a parallel side-by-side arrangement (Fig. 1) and separately driven such that said first upward facing portion moves in a first horizontal path direction (arrow 122), such that said second upward facing portion moves in a second said horizontal path direction (arrow 135), said second horizontal path direction being opposite to said first horizontal path direction (Fig. 1), and wherein said conveying mechanism further comprises first (guide rails 127 and 144) and second (guide rail 157, 159) belt-switching structures respectively disposed over end portions of said first and second conveyor belts, said first belt-switching structure being operably configured such that each said secondary object conveyed in said first horizontal path direction to a first downstream end of said first upward facing portion is transferred onto a second upstream end of said second upward facing portion (Fig. 1), and said second belt-switching structure being operably configured such that said each secondary object conveyed in said second horizontal path direction to a second downstream end of said second upward facing portion is transferred onto a first upstream end of said first upward facing portion (Figs. 1 and 2). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the conveyor disclosed by Garcia with the conveyor system disclosed by Tarlton in order to compensate for differing processing rates between processing stages (Tarlton Col. 1, L18-30). 

With regards to claim 3, Garcia and Tarlton disclose all the elements of claim 6 as outlined above. Garcia further discloses wherein the singulating mechanism comprises a first chicane structure (alignment bar 210) fixedly disposed over the first upward facing portion of the first conveyor belt and a second chicane structure fixedly disposed over the second upward facing portion of the second conveyor belt (alignment bar 211), such that when said 2D array is conveyed against the singulating mechanism by the conveying mechanism, said target object and the plurality of secondary objects are biased by sliding contact with the singulation surface into single-file formation moving toward the downstream end, whereby the target object becomes positioned between and respectively spaced from an adjacent upstream object of said plurality of secondary objects and from an adjacent downstream object of said plurality of secondary objects in the horizontal path direction when said adjacent downstream object, said target object and said adjacent upstream object sequentially separate from the downstream end of the singulation surface (Fig. 2).

With regards to claim 4, Garcia and Tarlton disclose all the elements of claim 3 as outlined above. Garcia does not directly disclose wherein the conveyor belt comprises acetal and the chicane structure comprises at least one of ultra-high molecular weight polyethylene (UHMW), synthetic rubber and polytetrafluoroethylene. However, the use of these materials are known in the art and therefore would be rendered obvious to a person with ordinary skill in the art before the effective filing date of the invention to use appropriate materials based on the objects being sorted.

With regards to claim 7, Garcia and Tarlton disclose all the elements of claim 6 as outlined above. Garcia does not disclose wherein said first belt-switching structure includes a first belt-switching surface that extends at an obtuse angle with reference to the first horizontal path direction such that when said each secondary object is conveyed on said first upward facing surface against the first belt-switching structure, said each secondary object is biased by sliding contact with the first belt-switching surface onto the second upstream end of said second upward facing portion of said second conveyor belt, whereby said each secondary object is subsequently conveyed in the second horizontal path direction by said second conveyor belt.
However Tarlton discloses wherein said first belt-switching structure includes a first belt-switching surface that extends at an obtuse angle with reference to the first horizontal path direction such that when said each secondary object is conveyed on said first upward facing surface against the first belt-switching structure, said each secondary object is biased by sliding contact with the first belt-switching surface onto the second upstream end of said second upward facing portion of said second conveyor belt, whereby said each secondary object is subsequently conveyed in the second horizontal path direction by said second conveyor belt (Fig. 2). Therefore, the combination of Garcia and Tarlton discloses this feature.

With regards to claim 17, Garcia discloses a method for automatically separating a target object from a three-dimensional (3D) cluster including said target object and a plurality of secondary objects, (Fig. 4) the method comprising:  dispensing the 3D cluster onto a horizontal conveying surface such that the 3D cluster collapses into a two- dimensional (2D) array on the horizontal conveying surface (Col 7, L66-Col. 8 L1); forming the 2D array into a one-dimensional (1D) stream on the horizontal conveying surface such that the target object moves in an opposing first and second  horizontal path direction directions and until the target object is positioned between an adjacent upstream said secondary object and an adjacent downstream said secondary object (singulate step 401) and is spaced by a first distance from said adjacent upstream secondary object and by second distance from said adjacent downstream secondary object (Col. 8, L58-65); and applying a separating force on said target object in accordance with the calculated trajectory data such that said target object is removed from the 1D stream (sort step 406) and a and a singulating mechanism fixedly disposed over at least one of the first and second horizontal conveying surface portions
Garcia does not directly disclose the target object being removed while both said upstream adjacent object and said downstream adjacent object remain undisturbed and continue moving on the horizontal conveying surface. However, whether or not the non-target objects are disturbed by the object removal process is dependent on the size of the removal mechanism. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose an appropriate size for the object removal mechanism in order to prevent accidental sorting of non-target objects.  
Garcia does not disclose wherein forming the 2D array into said 1D stream comprises utilizing a continuous-loop conveying mechanism including: a first conveyor belt trained over first horizontally oriented drive rollers such that a first upward facing portion of the first conveyor belt forms a first portion of said horizontal conveying surface; a second conveyor belt trained over second horizontally oriented drive rollers such that a second upward facing portion of the second conveyor belt forms a second portion of said horizontal conveying surface, wherein said first and second conveyor belts are disposed in a parallel side-by-side arrangement and separately driven such that said first upward facing portion moves in a first horizontal path direction, such that said second upward facing portion moves in a second said horizontal path direction, said second horizontal path direction being opposite to said first horizontal path direction, and wherein said conveying mechanism further comprises first and second belt-switching structures respectively disposed over end portions of said first and second conveyor belts, said first belt-switching structure being operably configured such that each said secondary object conveyed in said first horizontal path direction to a first downstream end of said first upward facing portion is transferred onto a second upstream end of said second upward facing portion, and said second belt-switching structure being operably configured such that said each secondary object conveyed in said second horizontal path direction to a second downstream end of said second upward facing portion is transferred onto a first upstream end of said first upward facing portion.
However, Tarlton discloses wherein forming the 2D array into said 1D stream comprises utilizing a continuous-loop conveying mechanism (100) including: a first conveyor belt (conveyor surface 125) trained over first horizontally oriented drive rollers such that a first upward facing portion of the first conveyor belt forms a first portion of said horizontal conveying surface; a second conveyor belt trained over second horizontally oriented drive rollers such that a second upward facing portion of the second conveyor belt forms a second portion of said horizontal conveying surface (conveyor surface 132), wherein said first and second conveyor belts are disposed in a parallel side-by-side arrangement (Fig. 1) and separately driven such that said first upward facing portion moves in a first horizontal path direction (arrow 122), such that said second upward facing portion moves in a second said horizontal path direction (arrow 135), said second horizontal path direction being opposite to said first horizontal path direction (Fig. 1), and wherein said conveying mechanism further comprises first (guide rails 127 and 144) and second (guide rail 157, 159) belt-switching structures respectively disposed over end portions of said first and second conveyor belts, said first belt-switching structure being operably configured such that each said secondary object conveyed in said first horizontal path direction to a first downstream end of said first upward facing portion is transferred onto a second upstream end of said second upward facing portion (Fig. 1), and said second belt-switching structure being operably configured such that said each secondary object conveyed in said second horizontal path direction to a second downstream end of said second upward facing portion is transferred onto a first upstream end of said first upward facing portion (Figs. 1 and 2). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the conveyor disclosed by Garcia with the conveyor system disclosed by Tarlton in order to compensate for differing processing rates between processing stages (Tarlton Col. 1, L18-30). 

With regards to claim 20, Garcia and Tarlton disclose all the elements of claim 17 as outlined above. Garcia does not directly disclose after removing said selected object from the 1D stream, generating second trajectory data for a selected second said object disposed in the 1D stream, and subsequently applying a second separating force on said selected second object in accordance with the calculated second trajectory data such that said selected second object is removed from the 1D stream. However, this is considered to be a simple repetition of method steps and is therefore rendered obvious to a person with ordinary skill in the art before the effective filing date of the invention.

Claim(s) 8, 10, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia and Tarlton as applied to claim 6 above, and further in view of Wilkinson et al. (US 20220254005), hereafter Wilkinson.

With regards to claim 8, Garcia and Tarlton disclose all the elements of claim 6 as outlined above. Garcia further discloses wherein the sensing system comprises: a camera (109) configured to capture current image data of the 1D stream as the horizontal conveying surface moves the target object through an imaged region; an image processing module being configured to calculate said trajectory data for the target object by determining a location of the identified target object on the horizontal conveying surface (Col. 8, L58-65) and using a vision system to classify objects (Col. 9, L17-20). Garcia does not disclose said image processing module also configured to identify the target object by comparing the captured current image data with stored image data that operably visually describes the target object.
However, Wilkinson discloses an image processing module (controller 50A) configured to identify the target object by comparing the captured current image data with stored image data that operably visually describes the target object (Abstract). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to perform the classification of objects as disclosed by Garcia in the manner disclosed by Wilkinson, in order to improve sorting accuracy.

With regards to claim 10, Garcia, Tarlton, and Wilkinson disclose all the elements of claim 8 as outlined above. Garcia further discloses wherein the work cell further comprising a central control unit (control system 112) operably coupled between at least a portion of the sensing system and at least a portion of the object removal mechanism, and wherein the central control unit is configured to implement the image processing module.

With regards to claim 18, Garcia, and Tarlton, disclose all the elements of claim 17 as outlined above. Garcia further discloses wherein the sensing system comprises: wherein generating said trajectory data comprises: utilizing a camera (109) configured to capture current image data of the 1D stream and calculating said trajectory data for the target object by determining a time-based location of the identified target object (Col. 8, L58-65) and using a vision system to classify objects (Col. 9, L17-20). Garcia does not disclose said image processing module also configured to identify the target object by comparing the captured current image data with stored image data that operably visually describes the target object.
However, Wilkinson discloses an image processing module (controller 50A) configured to identify the target object by comparing the captured current image data with stored image data that operably visually describes the target object (Abstract). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to perform the classification of objects as disclosed by Garcia in the manner disclosed by Wilkinson, in order to improve sorting accuracy.
With regards to claim 21, Garcia, Tarlton and Wilkinson disclose all the elements of claim 18 as outlined above. Garcia does not directly disclose utilizing a vision-based sensing system to generate first current image data of the 1D stream during an initial learning phase, and utilizing the first current image data to generate stored image data that operably visually describes each of said plurality of objects, wherein generating said trajectory data comprises utilizing said vision-based sensing system to generate second current image data of the 1D stream, wherein generating said trajectory data comprises utilizing said vision-based sensing system to generate second current image data of the 1D stream, and identifying the selected object by comparing the second current image data with said stored image data before calculating said trajectory data.
However, Wilkinson discloses utilizing a vision-based sensing system to generate first current image data of the 1D stream during an initial learning phase, and utilizing the first current image data to generate stored image data that operably visually describes each of said plurality of objects (P0039), wherein generating said trajectory data comprises utilizing said vision-based sensing system to generate second current image data of the 1D stream, and identifying the selected object by comparing the second current
image data with said stored image data before sending a signal (P0032) to a detector (150). It would have been obvious to a person to use machine learning in the manner disclosed by Wilkinson with the work cell disclosed by Garcia in order to improve sorting accuracy.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia, Tarlton and Wilkinson as applied to claim 8 above, and further in view of Grupp et al. (WO 2022025909), hereafter Grupp and Hoene (US 8151969).

With regards to claim 9, Garcia, Tarlton and Wilkinson disclose all the elements of claim 8 as outlined above Garcia, Tarlton and Wilkinson do not disclose wherein the image processing module is further configured to verify that the target object is separated from an adjacent upstream object by a first minimum offset distance and that the target object is separated from an adjacent downstream object by a second minimum offset distance before transmitting the calculated trajectory data to the object removal mechanism. 
However, Grupp discloses wherein the image processing module is further configured to verify that the target object is separated from an adjacent upstream object by a first minimum offset distance and that the target object is separated from an adjacent downstream object by a second minimum offset distance before transmitting the calculated trajectory data to the object removal mechanism (detects singulation errors Abstract). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to check object spacing in the system disclosed by Garcia, Tarlton and Wilkinson in the manner disclosed by Grupp, in order to avoid sorting non-target objects. 
Grupp does not disclose and wherein the object removal mechanism comprises a robot arm configured to exclusively swipe the target object in accordance with the calculated trajectory data such that the adjacent upstream and downstream objects remain undisturbed. 
However, Hoene discloses wherein the object removal mechanism comprises a robot arm (unloading device 9) configured to exclusively swipe the target object in accordance with the calculated trajectory data such that the adjacent upstream and downstream objects remain undisturbed. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to substitute the removal mechanism disclosed by Garcia with the one disclosed by Hoene based on the objects being sorted.

Claim(s) 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia and Tarlton as applied to claim 6 above, and further in view of Hoene. 

With regards to claims 12-13, Garcia discloses all the elements of claim 1 as outlined above.
Garcia does not disclose wherein the object removal mechanism comprises an arm mechanism including an arm structure that is connected at a first end to a base and an end effector that is connected to a second end of the arm structure, said object removal mechanism also including a control module operably configured to manipulate the arm mechanism in accordance with the calculated trajectory data such that the arm structure causes the end effector to apply said separating force on the target object, wherein the end effector comprises a ferrule fixedly connected to the arm structure and a plurality of flexible bristles extending from the ferrule, and wherein the object removal mechanism is controlled such that free ends of the plurality of flexible bristles brush across said horizontal conveying surface in a direction that is substantially perpendicular to the horizontal path direction when the arm structure causes the end effector to apply said separating force on the target object, whereby said target object is pushed off of said horizontal conveying surface by way of contact with the plurality of flexible bristles.
However, Hoene discloses an object removal mechanism (unloading device 9) comprises an arm mechanism including an arm structure (Not labeled separately in Fig. 1) that is connected at a first end to a base (10) and an end effector (clearing tool 12) that is connected to a second end of the arm structure (Fig. 1), said object removal mechanism also including a control module operably configured to manipulate the arm mechanism such that the arm structure causes the end effector to apply said separating force on the target object, wherein the end effector comprises a ferrule fixedly connected to the arm structure (flange 11) and a plurality of flexible bristles (13) extending from the ferrule, and wherein the object removal mechanism is controlled such that free ends of the plurality of flexible bristles brush across said second horizontal conveying surface portion in a direction that is substantially perpendicular to the horizontal path direction when the arm structure causes the end effector to apply said separating force on the target object, whereby said target object is pushed off of said second horizontal conveying surface portion by way of contact with the plurality of flexible bristles (Col. 5, L51-55). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to substitute the removal mechanism disclosed by Garcia with the one disclosed by Hoene based on the objects being sorted.

With regards to claim 15, Garcia, Tarlton and Hoene disclose all the elements of claim 12 as outlined above. Garcia further discloses a central control unit (108) operably coupled between at least a portion of the sensing system and at least a portion of the object removal mechanism, and wherein the central control unit is configured to implement the control module.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia, Tarlton and Hoene as applied to claim 13 above, and further in view of Schikevitz (US 11414230)

With regards to claim 14, Garcia, Tarlton and Hoene discloses all the elements of claim 13 as outlined above. Garcia further discloses sorting bins (136-139) configured to receive said target object pushed off of said horizontal conveying surface. Garcia does not disclose an autobagger unit configured to generate a package around said received target object and configured to assert a ready status signal when said autobagger unit is ready to receive and package said target object.
However, Schikevitz discloses a packaging system configured to receive an object off of a conveyor and using a control system to send objects to a series of packaging station based on the status of the packaging station (Col. 3, L15-31). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the bins as disclosed by Garcia with the packing system disclosed by Schikevitz in order to increase efficiency.

Claim(s) 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia, Tarlton, and Hoene as applied to claim 15 above and further in view of Wilkinson.

With regards to claim 16, Garcia, Tarlton, and Hoene disclose all the elements of claim 15 as outlined above. Garcia further discloses wherein the sensing system comprises: a camera (109) configured to capture current image data of the 1D stream as the horizontal conveying surface moves the target object through an image capture region; an image processing module being configured to calculate said trajectory data for the target object by determining a location of the identified target object on the horizontal conveying surface (Col. 8, L58-65) and using a vision system to classify objects (Col. 9, L17-20). Garcia does not disclose said image processing module also configured to identify the target object by comparing the captured current image data with stored image data that operably visually describes the
target object.
However, Wilkinson discloses an image processing module (controller 50A) configured to identify the target object by comparing the captured current image data with stored image data that operably visually describes the target object (Abstract). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to perform the classification of objects as disclosed by Garcia in the manner disclosed by Wilkinson, in order to improve sorting accuracy.

Response to Arguments
	The new grounds of rejection outlined above show how Garcia and Tarlton disclose the features of the claims, specifically how Tarlton discloses a continuous loop. It should be noted that Tarlton still discloses the features outlined in the claims because the claims do not exclude the use of a third conveyor. The applicant’s arguments with regards to the spacing verification found in claim 9 are rendered moot. The applicant’s arguments with regards to monitoring the number of objects on the conveyor is found persuasive. Allowable Subject Matter has been indicated below.   
Allowable Subject Matter
Claim 11 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11 would be allowable for disclosing “wherein image processing module is further configured to monitor a quantity of objects disposed on said conveying structure horizontal conveying surface to assert a low object flow signal when said quantity of objects falls below a predetermined minimum number.
As outlined above Garcia, Tarlton and Wilkinson disclose a conveyor system with an imaging module that identifies target objects. While hopper control is known in the art (See Hellman US 7159375) There is no teaching or suggestion in the prior art that would render it obvious to a person with ordinary skill in the art to control a feeding mechanism based on the total number of objects on a conveyor.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653